Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 1 of 6
Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 2 of 6
Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 3 of 6
Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 4 of 6
Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 5 of 6
Case 2:18-bk-21394-BB   Doc 157 Filed 09/07/19 Entered 09/07/19 12:23:41   Desc
                         Main Document     Page 6 of 6
